              Case 2:18-cr-00219-MCE Document 38 Filed 09/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-219-MCE
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                           v.                           FINDINGS AND ORDER
13
     ABEL MACIAS-CONTRERAS,                             DATE: September 3, 2020
14   a.k.a. Victor Manuel Gonzalez-Osegura.             TIME: 10:00 a.m.
     a.k.a. Victor Manuel Gonzalez-Oseguera,            COURT: Hon. Morrison C. England, Jr.
15   a.k.a. Gabriel Farias-Lopez
16                               Defendants.
17

18          This case was set for a status conference on September 3, 2020. By this stipulation, the parties
19 request that the Court continue the status conference to December 10, 2020, and to exclude time under
20 Local Codes A and N, as well under the Court’s General Orders, for the reasons set forth below.

21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has
26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS     1
30    UNDER THE SPEEDY TRIAL ACT; FINDINGS AND ORDER
                 Case 2:18-cr-00219-MCE Document 38 Filed 09/02/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME PERIODS      2
30   UNDER THE SPEEDY TRIAL ACT; FINDINGS AND ORDER
                Case 2:18-cr-00219-MCE Document 38 Filed 09/02/20 Page 3 of 4


 1                                               STIPULATION

 2         1.       By this stipulation, counsel for the United States, James R. Conolly, and counsel for

 3 defendant Abel Macias-Contreras (a.k.a. Gonzalez-Osegura), Clemente Jiménez, move to continue the

 4 status conference for Mr. Macias-Contreras until December 10, 2020, and to exclude time between

 5 September 3, 2020, and December 10, 2020, under Local Codes A and N, and pursuant to the Court’s

 6 General Orders.

 7         2.       The parties agree and stipulate, and request that the Court find the following:

 8         a)       On October 28, 2019, pursuant to 18 U.S.C. § 4241(d), the Court ordered that defendant

 9         be committed to the custody of the Attorney General for treatment in a suitable facility, and set a

10         further status conference for March 19, 2020, with time excluded under 18 U.S.C.

11         §§ 3161(h)(1)(A) [Local Code A] and 3161(h)(4) [Local Code N]. ECF 24.

12         b)       Following a second order from the Court, on January 6, 2020, the Court ordered that the

13         defendant be transported forthwith to a suitable facility. ECF No. 28. The defendant arrived at

14         U.S. Medical Center for Federal Prisoners, in Springfield, Missouri, approximately two weeks

15         later.

16         c)       At the time of writing, the defendant’s competency evaluation at the U.S. Medical Center

17         for Federal Prisoners is ongoing. Medical personnel treating him have asked the Court for an

18         extension to the time for which the defendant is committed to the custody of the Attorney

19         General for mental health treatment. ECF No. 36 (under seal).

20         d)       The government does not object to the continuance.

21         e)       Based on the above-stated findings, the ends of justice served by continuing the case as

22         requested outweigh the interest of the public and the defendant in a trial within the original date

23         prescribed by the Speedy Trial Act.

24         f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

25         within which trial must commence, the time period of September 3, 2020 to December 10, 2020,

26         inclusive, should be deemed excludable pursuant the Court’s General Orders, and pursuant to 18

27         U.S.C. §§ 3161(h)(1)(A) [Local Code A] and 3161(h)(4) [Local Code N] because it results from

28         a continuance granted by the Court for the purpose of evaluation and treatment of the defendant

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS      3
30    UNDER THE SPEEDY TRIAL ACT; FINDINGS AND ORDER
                 Case 2:18-cr-00219-MCE Document 38 Filed 09/02/20 Page 4 of 4


 1          in regard to his mental competency.

 2          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6    Dated: September 1, 2020                                 MCGREGOR W. SCOTT
                                                               United States Attorney
 7
                                                               /s/ James R. Conolly
 8                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
 9

10    Dated: September 1, 2020                                 /s/ Clemente Jiménez
                                                               CLEMENTE JIMÉNEZ
11                                                             Counsel for Defendant
                                                               Abel Macias-Contreras
12

13
                                             FINDINGS AND ORDER
14
            IT IS SO ORDERED.
15

16
     Dated: September 2, 2020
17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS        4
30    UNDER THE SPEEDY TRIAL ACT; FINDINGS AND ORDER
